Debt upon a note for a certain sum of money, with interest from the date. If the declaration do not claim interest, Judgment upon non svm informatuss must be entered forThis was an action of debt, brought in the Comity Court, by the present appellees, upon a promissory note given for the payment of SI91 8s. 7d,, with interestfrom the date. The declaration states the principal sum right, but takes no notice of the interest.The defendant, without oyer, pleaded payment s afterwards withdrew the plea, and suffered judgment by non sum. informatus, which was entered for the principal and interest as expressed in the note. The defendant appealed to the District Court, where the judgment was affirmed 5 and on appeal to this Court, both judgments were reversed, and judgment entered according to the demand in the declaration, withojit interest, (2)